        Case 2:19-cv-01385-MCE-JDP Document 16 Filed 01/28/21 Page 1 of 2

1
2
3
4
5
6
7
8
9
10
11                            UNITED STATES DISTRICT COURT
12             EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION
13
14   DANIEL DICKFOSS,                      Case No.: 2:19-cv-01385-MCE-JDP

15                    Plaintiff,           District Judge Morrison C. England, Jr.
                                           Magistrate Judge Jeremy D. Peterson
16        v.
                                           ORDER APPROVING JOINT
17   ZIMMER, INC., ZIMMER BIOMET           STIPULATION TO FURTHER CONTINUE
     HOLDINGS, INC., ZIMMER HOLDINGS,      DISCOVERY DEADLINES DUE TO
18   INC., BIOMET ORTHOPEDICS, INC., and   COVID-19 PUBLIC HEALTH
     DOES 1-50, Inclusive,                 EMERGENCY
19
                      Defendants.          [Filed concurrently with Joint Stipulation to
20                                         Further Continue Discovery Deadlines Due to
                                           Covid-19 Health Emergency and Declaration of
21                                         David P. Koller in Support of Joint Stipulation
                                           to Further Continue Discovery Deadlines Due
22                                         to Covid-19 Public Health Emergency]
23                                         Complaint Filed:      May 6, 2019
                                           Date Removed:         July 22, 2019
24
25
26
27
28
                                                [PROPOSED] ORDER APPROVING JOINT STIPULATION
                                                   TO FURTHER CONTINUE DISCOVERY DEADLINES
                                                               CASE NO. 2:19-CV-01385-MCE-JDP
         Case 2:19-cv-01385-MCE-JDP Document 16 Filed 01/28/21 Page 2 of 2

1            The Court, upon consideration of the Parties’ Joint Stipulation to Further Continue Discovery

2    Deadlines Due to COVID-19 Public Health Emergency, hereby APPROVES the Parties’ Stipulation.
     IT IS HEREBY ORDERED that the following deadlines are amended as follows:
3
             The last date to complete case-specific fact discovery is extended to June 9, 2021; the last
4
     date for Plaintiff to designate and serve expert witness reports is extended to September 3, 2021; the
5
     last date for Defendants to designate and serve expert witness reports is extended to October 4, 2021;
6    the last date to disclose rebuttal experts is extended to November 5, 2021; the last date to complete
7    case-specific expert discovery is extended to December 10, 2021; and the last date to file dispositive
8    motions is extended to March 15, 2022.

9            The parties are ordered to file a Joint Notice of Trial Readiness not later than thirty (30) days
     after receiving this Court's ruling on the last filed dispositive motion. The parties are to set forth in
10
     their Notice of Trial Readiness, the appropriateness of special procedures, whether this case is related
11
     to any other case(s) on file in the Eastern District of California, the prospect for settlement, their
12   estimated trial length, any request for a jury, and their availability for trial. After review of the parties'
13   Joint Notice of Trial Readiness, the Court will issue an order that sets forth new dates for a final
14   pretrial conference and trial.

15           IT IS SO ORDERED.
16   Dated: January 28, 2021
17
18
19
20
21
22
23
24
25
26
27
28                                                       1

                                                                 [PROPOSED] ORDER APPROVING JOINT STIPULATION
                                                                    TO FURTHER CONTINUE DISCOVERY DEADLINES
                                                                                CASE NO. 2:19-CV-01385-MCE-JDP
